--------------------------------------------------------------------------------

As of March 20, 2008

Global Energy, Inc.
Migdal Aviv
7 Abba Hilel Street
Ramat Gan, 52520
Israel

Re: Waivers to Securities Purchase Agreement dated as of July 6, 2007

Gentlemen:

     Reference is made to that certain Securities Purchase Agreement, dated as
of July 6, 2007 (as amended and in effect from time to time, the “Securities
Purchase Agreement”), by and between Global Energy, Inc. (the “Company”) and YA
Global Investments, L.P., (the “Investor”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Securities
Purchase Agreement.

     Pursuant to the Securities Purchase Agreement, the Company shall issue and
sell to the Investor $1,000,000 of Convertible Debentures at the Fourth Closing,
which closing shall take place upon the satisfaction of certain conditions,
including the effectiveness of the Registration Statement. The Registration
Statement has not yet been declared effective, however, the Company has
requested that the Investor close on the purchase of $500,000 of Convertible
Debentures prior to the effectiveness of the Registration Statement and close of
the purchase of the remaining $500,000 after the effectiveness of the
Registration Statement, and the Lender has agreed to do so, but only on the
express terms of this letter agreement. Accordingly, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investor agree as follows:

  1.

Funding. The Company represents and warrants that as of the date hereof, all
conditions to the Fourth Closing have been satisfied, except for the condition
set forth in Section 7(d)(vi) of the Securities Purchase Agreement relating to
the effectiveness of the Registration Statement. On the date hereof, Company and
the Investor shall close on the purchase and sale of $500,000 of the Convertible
Debentures which were to be issued and sold on the Fourth Closing and the
remainder of the amount of the Fourth Closing shall remain unchanged (i.e. it
shall close within 3 business days of the effective date of the Registration
Statement, subject to the satisfaction of the conditions to the Fourth Closing).

   



  2.

The Conversion Price (as defined in the Convertible Debentures) shall be amended
to equal $1.25, or as subsequently adjusted as provided in the Convertible
Debentures.

   



  3.

The Warrant Exercise Price (as defined in the Warrants) shall be amended to
equal $1.25 or as subsequently adjusted as provided in the Warrant.


--------------------------------------------------------------------------------


  4.

Ratification; Waiver; Representations. The Company hereby (a) acknowledges,
confirms, and agrees that, except as specifically modified herein, the
Securities Purchase Agreement, the other Transaction Documents and all other
documents related thereto or executed in connection therewith remain in full
force and effect, and confirms and ratifies each of the terms thereof, (b)
acknowledges, confirms and agrees that the Company remains liable for all
amounts owed pursuant to the Securities Purchase Agreement and Convertible
Debentures issued thereunder without any offsets, defenses, claims, or
counterclaims with respect thereto, and (c) represents and warrants to the
Issuer that no Event of Default exists, or solely with the passage of time or
notice, would exist under the Securities Purchase Agreement, the Convertible
Debentures, or the other Transaction Documents.

     This letter agreement is intended to be executed under seal as of the date
set forth above. If this letter agreement sets forth our understanding, please
execute this letter agreement where indicated below.

  YA GLOBAL INVESTMENTS, L.P.       By: Yorkville Advisors, LLC   Its:
Investment Manager           By: ________________   Name:   Title:          
ACCEPTED AND AGREED:       GLOBAL ENERGY, INC.       By: /s/ Asi Shalgi   Name:
Asi Shalgi   Title: Chief Executive Officer


--------------------------------------------------------------------------------